Title: From James Madison to James Barbour, 14 February 1820
From: Madison, James
To: Barbour, James


                
                    Dear Sir
                    Montpr. Feby. 14. 1820
                
                Your favor of the l0th. has but just come to hand. It states that there is a decided majy. in one House agst. an unrestricted admission of Missouri, and in both for applying the restriction to all Territories West of the Mississippi: but that in a spirit of Compromise Missouri will be admitted without restriction, and the restriction as to Territories confined to the Space N. & W. of Missouri, and N. of Latitude 36.° 30.°° Between these alternatives, the latter must be obviously preferable as a lesser evil, to those who regard both as evils: it being understood of course that they dispair of a favorable change in the prospect and see no insuperable obstacles in the Constitution or Treaty.
                But as the advocates for restriction yield the principle they have contended for, by such a partition, ought they not on the principle of equity, to make the partition correspond with the estimated proportions in

which the common property was paid for by the two descriptions of owners.
                I make these brief & hasty remarks in compliance with the wish you have intimated, and in the confidence you have authorized. Friendly respects & good wishes
                
                    James Madison
                
            